DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings were received on 01/27/2020.  These drawings are acceptable.

Specification
3.	The amendment to the Specification was received on 01/27/2020.  These Specification is acceptable.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “an arresting element” [spring-loaded ball] in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 13
Lines 15-16 recite the limitation “the switching element is configured like a crankshaft in a region of the eccentric switching section” (emphasis added). The language “configured like a crankshaft in a region” is indefinite. It is unclear what structure is considered to be “configured like a crankshaft”. For examination purposes, the limitation “configured like a crankshaft” has been interpreted as comprising a shaft that rotates to actuate elements. 

Regarding Claims 14-23
Claims 14-23 are rejected insofar as they are dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 13-16 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lahr, US 2016/0298508.

Regarding Claim 13
Lahr discloses a valve train, comprising: a camshaft (10) which as a cam group (11, 12) including a firing cam (11) and a braking cam (12) (Lahr, [0028]); a first cam follower (13) assigned to the firing cam (11), wherein the first cam follower (13) in a firing mode actuates a gas exchange valve (15, 16) (Lahr, [0029]); a second cam follower (14) assigned to the braking cam (12), wherein the second cam follower (14) in a braking mode actuates the gas exchange valve (15, 16) (Lahr, [0029]); a changeover device (17) with a switching element (40), wherein the changeover device (17) changes over between the firing mode and the braking mode (Lahr, [0030]); and a switching cam (27) which, in an operating state, acts directly on the switching element (40) of the changeover device (17) and provides for a direct changeover between the firing mode and the braking mode (Lahr, [0046]); wherein the switching element (40) of the changeover device has a switching section (27) which is eccentric in relation to a bearing axis of the switching element (40) and wherein the switching element (40) is configured like a crankshaft [it has been interpreted that being configured like a crankshaft simply requires a shaft that rotates to actuate elements (see 35 U.S.C. 112(b) rejection above)] in a region of the eccentric switching section (27) (Lahr, Figures 1 and 4).

Regarding Claim 14


Regarding Claim 15
Lahr discloses the system as rejected in Claim 13 above. Lahr further discloses that the changeover device (17) has a rocker arm bearing (23) which is coupled directly to the switching element (40) and has a first end position assigned to the firing mode and a second position assigned to the braking mode (Lahr, Figures 1 and 4). 

Regarding Claim 16
Lahr discloses the system as rejected in Claims 13 and 15 above. Lahr further discloses two rocker arms (24, 25) each having one of the first and second cam followers (13, 14) and wherein each of the two rocker arms (24, 25) are pilotable about a rocker arm axis (30) set by the rocker arm bearing (23) for the gas exchange valve (15, 16) (Lahr, [0036]). 

Regarding Claim 23
Lahr discloses a method for operating the valve train according to claim 13, comprising the step of: directly acting on the switching element (40) of the changeover device (17) for a direct changeover between the firing mode and the braking mode by the switching cam (27) (Lahr, [0046]). 

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


12.	Claims 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lahr, US 2016/0298508, in view of Mingozzi, EP 1279797 A1.

Regarding Claim 17
Lahr discloses the system as rejected in Claims 13 and 15-16 above. Lahr further discloses a means (M1, M2, annotated Figure 1 of Lahr below) for attaching the rocker arm bearing (23) to the rocker arms (25, 24) (Lahr, annotated Figure 1 below). However, Lahr does not disclose that the rocker arm bearing has a bearing screw having a ball head for bearing pivotably about the rocker arm axis. 
Mingozzi teaches a valve drive comprising a rocker arm bearing (3) with a first bearing screw (5) with a first ball head (7a, 7b), wherein the ball head (7a, 7b) for bearing pivotably about the rocker arm axis (Mingozzi, Figure 1). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lahr such that the means for attaching the rocker arm bearing to the rocker arms has a bearing screw having a ball head for bearing pivotably about the rocker arm axis, as is taught by Mingozzi as being well known in the art, in order to provide a reliable and silent configuration which allows compensation of valve clearance without the need for an auxiliary system to supply oil (Mingozzi, [0057]-[0058], Figure 1). 

    PNG
    media_image1.png
    551
    488
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 1 of Lahr

Regarding Claim 18 
Lahr and Mingozzi teach the system as rejected in Claims 13 and 15-17 above. Lahr further discloses that the rocker arm bearing (23) has a rotatably mounted bearing element (32) for receiving means for attaching the rocker arm bearing to the rocker arms (bearing screw in the combination of Lahr and Mingozzi), wherein the means for attaching the rocker arm bearing to the rocker arms is adjustable relative to the rotatably mounted bearing element (32) for setting a valve clearance (Lahr, [0037]-[0041], Figure 1).

Regarding Claim 20
Lahr and Mingozzi teach the system as rejected in Claims 13 and 15-17 above. Mingozzi further teaches that the bearing screw (5) has an oil channel (20, 20a, 20b) (Mingozzi, [0045]-[0048], Figure 1). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lahr/Mingozzi such that the bearing screw has an oil channel as is taught by Mingozzi as being well known in the art, in order to provide a reliable and silent configuration which allows compensation of valve clearance without the need for an auxiliary system to supply oil (Mingozzi, [0057]-[0058]) and provides lubrication to moving components of the engine to prevent component damage. 

13.	Claim 21 is/are rejection under 35 U.S.C. 103 as being unpatentable over Lahr, US 2016/0298508, in view of Mingozzi, EP 1279797 A1, and further in view of Meneely et al., US 6,314,926.

Regarding Claim 21
Lahr and Mingozzi teach the system as rejected in Claims 13, 15-17, and 20 above. However, Lahr and Mingozzi do not teach wherein at least one of the two rocker arms has an arresting element and wherein the at least one of the two rocker arms is arrestable by the arresting element relative to the rocker arm bearing. 
Meneely teaches a solenoid valve (102) comprising a ball and spring (an arresting element) which is used to control the supply of oil to at least one of the rocker arms (112, 114) (thereby arresting the at least one of the rocker arms (112, 114) relative to the rocker arm bearing (36) in at least one position (Meneely, Figures 1 and 7). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lahr/Mingozzi such that at least one of the two rocker arms has . 

Allowable Subject Matter
14.	Claims 19 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

15.	The following is an examiner’s statement of reasons for allowance: 
In the apparatus of claim 19, the inclusion of:
“the rotatably mounted bearing element has a switching gate in which the eccentric switching section of the switching element is guided” was not found.

In the apparatus of claim 22, the inclusion of:
	“the arresting element shuts off an oil flow of the oil channel in an arrested state” was not found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
16.	Applicant’s arguments, see pages 6-7, filed 01/27/2021, with respect to the 35 U.S.C. 102 rejection in view of Lahr have been fully considered but they are not persuasive. With regards to the Applicant’s arguments that Applicant’s amendments to claim 13 in which the Applicant has more-particularly claimed the eccentric aspect of the switching element and therefore overcome the prior art rejection, the Examiner is unconvinced. The claim was amended to include the limitation “wherein the switching element of the changeover device has a switching section which is eccentric in relation to a bearing axis of the switching element and wherein the switching element is configured like a crankshaft in a region of the eccentric switching section”. The amendments are indefinite as it is unclear what is meant by “configured like a crankshaft” and the Specification does not provide any clarification as to the meaning. Therefore, the claim limitation has being rejected under 35 U.S.C. 112(b). Additionally, for examination purposes, the claim limitation has been interpreted that “being configured like a crankshaft” simply requires a shaft that rotates (see 35 U.S.C. 112(b) rejection above). Therefore, the claim as interpreted by the Examiner is taught by Lahr as Lahr discloses wherein the switching element (40) of the changeover device has a switching section (27) which is eccentric in relation to a bearing axis of the switching element (40) and wherein the switching element (40) is configured like a crankshaft in a region of the eccentric switching section (27) (Lahr, Figures 1 and 4). Therefore, claim 13 remains rejected under 35 U.S.C. 102. 
Applicant’s arguments, see pages 6-7, filed 01/27/2021, with respect to the claim Objections and indefiniteness rejection have been fully considered and are persuasive.  The claim objections and indefiniteness rejection has been withdrawn. 
Applicant’s arguments, see pages 7-8, filed 01/27/2021, with respect to the Objection to the Drawings have been fully considered and are persuasive. The Drawing Objections have been withdrawn. 


Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565.  The examiner can normally be reached on Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.